Title: [1780 Feb. 1. Tuesday.]
From: Adams, John
To: 


      1780 Feb. 1. Tuesday. We spent the day in rambling about the Town viewing the principal Public Places, the Remains of Roman Antiquities, Vaubans Chateau Trompette &c. But as I had seen these before in April 1778 and as every Man who has been in Bourdeaux has seen them and every Man who shall travel to that City may see them, I shall not stay to give any Account of them. I heard a great deal concerning the manners and Morals of Bourdeaux which convinced me there was little difference from Paris.
     